            Case 1:20-cv-01887-YK Document 24 Filed 04/22/21 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARK E. WOOLLEY,                            :
    Plaintiff                               :      No. 1:20-cv-01887
                                            :
       v.                                   :      (Judge Kane)
                                            :
MICHAEL GROFT,                              :
    Defendant                               :
                                        MEMORANDUM

       Presently before the Court is Plaintiff Mark E. Woolley (“Plaintiff”)’s “motion for

reconsideration and for leave to file an amended complaint” (Doc. No. 21), filed in response to

this Court’s Order of February 16, 2021, in which the Court dismissed several claims in the above-

captioned action with prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6) after

determining the claims were barred by the applicable statute of limitations (Doc. No. 19). For the

reasons that follow, the Court will grant Plaintiff’s motion.

I.     BACKGROUND

       Plaintiff is the Secretary of MGM Enterprises, Inc. (“MGM”), a company that invests in

and manages real estate properties throughout central Pennsylvania. (Doc. No. 1 ¶ 5.) The instant

dispute arises from events that occurred during and after Defendant Michael Groft (“Defendant”)’s

tenure as Chief Financial Officer (“CFO”) and President of MGM from approximately 2008

through 2017. (Id. ¶¶ 7-8, 10.) Under the terms of Defendant’s employment agreement, any future

acquisitions of MGM would be purchased by a limited partnership in which Defendant would be

given an interest without having to provide capital at the time of purchase. (Id. ¶¶ 12, 14-15.)

Pursuant to this structure, Plaintiff or a fellow shareholder would pay Defendant’s share of the

purchase price of any new acquisition, and then demand notes would be executed setting forth

Defendant’s obligation to repay his interest in the acquisition using proceeds obtained during the
          Case 1:20-cv-01887-YK Document 24 Filed 04/22/21 Page 2 of 9




refinance or sale of the property. (Id. ¶¶ 14-17.) Between 2008 and 2013, fourteen (14) demand

notes were executed under the terms of the employment agreement, all of which stated that

Defendant would pay Plaintiff the purchase price “on demand.” (Id. ¶¶ 19-21.)

       On October 13, 2020, Plaintiff initiated the above-captioned action by filing a complaint

in this Court asserting various claims against Defendant for breach of contract, unjust enrichment,

and fraud, alleging that Defendant never repaid the demand notes in violation of their agreement.

(Doc. No. 1.) On October 14, 2020, Plaintiff’s counsel sent a copy of the complaint and a waiver

of service pursuant to Federal Rule of Civil Procedure 4(d) to Defendant’s counsel. (Doc. No. 5 ¶

7.) Defendant’s counsel entered an appearance in this action on November 13, 2020 and filed a

motion to dismiss multiple counts of the complaint as untimely pursuant to the applicable statute

of limitations. (Doc. No. 9).

       Following briefing on Defendant’s motion to dismiss (Doc. Nos. 13, 16, 17), the Court

issued a Memorandum and Order on February 16, 2021 in which the Court found that: (1) the

demand notes at issue in this case were negotiable instruments governed by Pennsylvania’s

adoption of the Uniform Commercial Code (“UCC”); (2) Counts I, III, IV, and V of Plaintiff’s

complaint were time barred; and (3) neither the discovery rule 1 nor principles of equitable tolling

applied to preclude the dismissal of Plaintiff’s claims on statute of limitations grounds. (Doc. Nos.

18, 19.) The Court further determined that, in light of its finding that Plaintiff’s claims were time

barred as a matter of law, amendment would be futile. (Doc. No. 10 at 12 n.4.) Accordingly, the

Court dismissed Counts I, III, IV, and V of Plaintiff’s complaint with prejudice and directed




1
  More specifically, the Court acknowledged that “[i]n causes of action involving commercial
transactions under the UCC, the discovery rule does not apply unless the defendant is found to be
guilty of fraudulent concealment.” (Doc. No. 18 at 10.) The Court went on to determine Plaintiff
failed to meet his burden of establishing fraudulent concealment. (Id. at 11-12.)
                                                 2
            Case 1:20-cv-01887-YK Document 24 Filed 04/22/21 Page 3 of 9




Defendant to file an answer to Plaintiff’s remaining claims within fourteen (14) days. (Doc. No.

19.)

       On March 2, 2021, Defendant filed his answer to Plaintiff’s complaint. (Doc. No. 20.)

However, the same day, Plaintiff filed the instant motion for reconsideration, along with a brief in

support, requesting that the Court reconsider its dismissal insofar as its determination that

Plaintiff’s claims should be dismissed with prejudice. (Doc. Nos. 21, 22.) Instead, Plaintiff

requests that the Court deem its dismissal to be without prejudice and grant Plaintiff the

opportunity to file an amended complaint to more specifically plead facts related to the potential

application of the discovery rule and doctrine of fraudulent concealment. (Doc. No. 21.) Plaintiff

filed his proposed amended complaint as an exhibit to the motion. (Doc. No. 21-1.) Defendant

filed a brief in opposition on March 16, 2021. (Doc. No. 23.) Plaintiff filed no reply, and, as the

time for filing a reply has expired, the motion is ripe for disposition.

II.    LEGAL STANDARD

       A.      Motion for Reconsideration

       Motions for reconsideration of interlocutory orders are governed by Federal Rule of Civil

Procedure 54(b). See Qazizadeh v. Pinnacle Health Sys., 214 F. Supp. 3d 292, 295 (M.D. Pa.

2016). Accordingly, the Court is not limited in its review by the stringent standards applicable to

motions for reconsideration of final orders pursuant to Federal Rule of Civil Procedure 60 and may

grant reconsideration where the movant can establish good cause and where reconsideration would

be “consonant with justice.” See id. Nonetheless, courts often look to the standards of Rule 60

for guidance in considering motions for reconsideration of interlocutory orders.          See, e.g.,

Nyamekye v. Mitsubishi Elec. Power Prods., Inc., No. 17-CV-852, 2018 WL 3933504, at *3 (W.D.

Pa. Aug. 16, 2018). Pursuant to Rule 60, a court may alter or amend a prior judgment upon a



                                                  3
            Case 1:20-cv-01887-YK Document 24 Filed 04/22/21 Page 4 of 9




showing of: “(1) an intervening change in the controlling law; (2) the availability of new evidence

. . . or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.” See

Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (citing N. River Ins. Co. v.

CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). Regardless of whether a motion is

considered pursuant to Rule 60 or the somewhat relaxed standard of Rule 54(b), a motion for

reconsideration is not to be used “to reargue matters already argued and disposed of or as an

attempt to relitigate a point of disagreement between the Court and the litigant.” See Qazizadeh,

214 F. Supp. 3d at 295 (quoting Ogden v. Keystone Residence, 226 F. Supp. 2d 588, 606 (M.D.

Pa. 2002)).

       B.      Leave to Amend

       Federal Rule of Civil Procedure 15(a) usually governs requests for the amendment of

pleadings and instructs that leave to amend should be freely given “when justice so requires.” See

Fed. R. Civ. P. 15(a)(2). Within the Third Circuit, leave to amend “must generally be granted

unless equitable considerations render it otherwise unjust.” See Arthur v. Maersk, Inc., 434 F.3d

196, 204 (3d Cir. 2006). However, a court may deny leave to amend due to “undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of amendment.” See Foman v. Davis, 371 U.S. 178, 182 (1962). A

pleading is futile if, as amended, it fails to state a claim upon which relief may be granted. See In

re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997). In order to determine

whether an amendment is futile, a district court applies the standard of legal sufficiency applied




                                                 4
           Case 1:20-cv-01887-YK Document 24 Filed 04/22/21 Page 5 of 9




under Federal Rule of Civil Procedure 12(b)(6). 2 See id. Accordingly, when assessing the

potential futility of a proposed amended complaint, the Court must accept as true the allegations

in the proposed amended complaint and consider those allegations in the light most favorable to

the party seeking leave to amend. See In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d

Cir. 2010).

III.   DISCUSSION

       The instant motion requests relief on a limited basis; specifically, that the Court revise its

Order of February 16, 2021 to dismiss Plaintiff’s claims without prejudice and permit the filing of

an amended complaint. As the Court’s determination of whether legal and equitable principles

require reconsideration invariably turns in part on whether Plaintiff’s proposed amended complaint

presents meritorious and adequately pleaded claims, the Court will first consider Plaintiff’s

proposed amended complaint. The Court previously determined that Plaintiff’s claims at Counts

I, III, IV, and V of his complaint, repleaded in the proposed amended complaint, are governed by

Pennsylvania’s adoption of the UCC. (Doc. No. 18 at 8-10.) Consistent with that determination,

Plaintiff’s repleaded claims are barred by the applicable statute of limitations unless Plaintiff’s




2
  The United States Court of Appeals for the Third Circuit has identified three steps a district court
must take when determining the sufficiency of a complaint under Rule 12(b)(6): (1) identify the
elements a plaintiff must plead to state a claim; (2) identify any conclusory allegations contained
in the complaint “not entitled” to the assumption of truth; and (3) determine whether any “well-
pleaded factual allegations” contained in the complaint “plausibly give rise to an entitlement to
relief.” See Santiago v. Warminster Twp., 629 F. 3d 121, 130 (3d Cir. 2010) (citation and
quotation marks omitted). For claims alleging fraud or mistake, Federal Rule of Civil Procedure
9(b) imposes a heightened pleading obligation. See Fed. R. Civ. P. 9(b). Specifically, “[i]n
alleging fraud or mistake, a party must state with particularity the circumstances constituting fraud
or mistake. Malice, intent, knowledge, and other conditions of a person's mind may be alleged
generally.” See id.
                                                  5
             Case 1:20-cv-01887-YK Document 24 Filed 04/22/21 Page 6 of 9




proposed amended complaint pleads facts to enable a finding that the Court should toll the statute

of limitations.

        A.        Plaintiff’s Proposed Amended Complaint and the Discovery Rule

                  1.    Applicable Legal Standard

        As the Court acknowledged in its prior decision, and as the parties do not dispute, in causes

of action involving commercial transactions under the UCC, the discovery rule does not apply

unless the defendant is found to be guilty of fraudulent concealment. See Bucci v. Wachovia Bank,

N.A., 591 F. Supp. 2d 773, at 786-87 (E.D. Pa. 2008)(collecting cases). To be entitled to tolling

under a theory of fraudulent concealment, a plaintiff must demonstrate: (1) an affirmative

independent act of concealment upon which the plaintiff reasonably relied; or (2) an omission, but

only where the defendant had an independent duty to disclose the relevant information. See id. at

787 (collecting cases). The party asserting fraudulent concealment “has the burden of proving

such fraud or concealment, by evidence which is clear, precise and convincing.” See Molineux v.

Reed, 532 A.2d 792, 794 (Pa. 1987).      Further, under Federal Rule of Civil Procedure 9, a party

“must state with particularity the circumstances constituting fraud or mistake.” See Fed. R. Civ.

P. 9.

                  2.    Whether Plaintiff’s Proposed Amended Complaint Adequately Pleads
                        Fraudulent Concealment

        Defendant makes only one argument that the allegations of Plaintiff’s proposed amended

complaint inadequately plead fraudulent concealment—that any reliance on Defendant’s alleged

misrepresentations was unreasonable because:

        [Plaintiff] does not—and cannot—explain how he could simply have overlooked
        the fact that he was missing over $2,000,000 purportedly owed to him by
        [Defendant], or how he could not have discovered the absence of such a large sum
        of money, within the previous 12 years, by simply exercising even a modicum of
        common sense or vigilance.

                                                 6
          Case 1:20-cv-01887-YK Document 24 Filed 04/22/21 Page 7 of 9




(Doc. No. 23 at 11.) However, the Court notes that while assessing the allegations of Plaintiff’s

proposed amended complaint, it is required to construe all facts in the light most favorable to

Plaintiff as the party seeking leave to amend. See In re Ins. Brokerage Antitrust Litig., 618 F.3d

at 314. Further, the Third Circuit has advised that “whether a plaintiff has exercised reasonable

diligence is generally a factual question reserved for the jury” except in circumstances where “the

facts are so clear that reasonable minds cannot differ.” See Mest v. Cabot Corp., 449 F.3d 502,

512 (3d Cir. 2006) (internal citation omitted). Although a fully developed evidentiary record at a

later stage of this case may ultimately permit the Court to engage in deeper inquiry into the

reasonableness of Plaintiff’s exercise of due diligence, the Court cannot make such a finding at the

pleading stage.

       With regard to whether the allegations of Plaintiff’s proposed amended complaint satisfy

Plaintiff’s heightened pleading obligation for fraud claims pursuant to Rule 9, the Court finds that

Plaintiff has met his burden. Plaintiff’s proposed amended complaint specifically alleges, inter

alia, that: (1) Defendant used his fiduciary position as President and CFO of MGM to “control and

manipulate[] the financial records, documents and the flow of information to the shareholders,

including [Plaintiff]” (Doc. No. 21-1 ¶ 32); (2) Defendant made affirmative and fraudulent

statements regarding his alleged payment of the demand notes on multiple occasions, including

maintaining spreadsheets and documents that he provided to Plaintiff and maintained on MGM’s

systems asserting the demand notes had been paid (id. ¶¶ 32-52); (3) Defendant continued to

affirmatively misrepresent the repayment status of the demand notes with fraudulent spreadsheets

even after Defendant stepped down as President of MGM (id. ¶¶ 60-64); (4) Plaintiff began

questioning Defendant’s representations and initiated an investigation of financial documents and

MGM records in early 2020 after learning from attorneys that Defendant breached a separate

                                                 7
               Case 1:20-cv-01887-YK Document 24 Filed 04/22/21 Page 8 of 9




contract and only then discovered that the demand notes had not been paid (id. ¶¶ 65-68). Although

Defendant claims these allegations are “vague,” the Court finds that they are more than sufficient

to satisfy the requirements of Rule 9—specifically that Plaintiff plead “all of the essential factual

background that would accompany the first paragraph of any newspaper story—that is, the who,

what, when, where and how of the events at issue.” See U.S. ex. rel. Moore & Co., P.A. v. Majestic

Blue Fisheries, LLC, 812 F.3d 294, 307 (3d Cir. 2016) (internal citation omitted). Accordingly,

the Court finds that Plaintiff has sufficiently alleged that Defendant engaged in fraudulent

concealment and that, therefore, permitting amendment of Plaintiff’s complaint would not be

futile.

          B.      Whether the Court Should Reconsider its Dismissal With Prejudice

          In support of the instant motion, Plaintiff argues that reconsideration on the limited basis

that he requests is appropriate because “there are numerous additional facts that [Plaintiff] would

include” in an amended complaint that would support the application of the discovery rule,

including “specific examples of [Defendant] fraudulently concealing his failure to repay the

demand notes by stating—orally and in writing, and on multiple occasions over the past ten

years—that they had been repaid.” (Doc. No. 22 at 2.) Plaintiff additionally asserts that he can

plead additional facts regarding the scope of Defendant’s fiduciary relationship and his own

exercises of due diligence with respect to the discovery of the alleged fraud in order to overcome

the deficiencies identified by the Court in its prior decision. (Id. at 2-4.) In response, Defendant

asserts that reconsideration and leave to amend should be denied because “[Plaintiff] was aware

of all of the additional facts he seeks to add in his proposed Amended Complaint at the time he

filed his original Complaint.” (Doc. No. 23 at 10.) Therefore, Defendant argues that Plaintiff

cannot satisfy the stringent standards governing motions for reconsideration. (Id.)



                                                   8
           Case 1:20-cv-01887-YK Document 24 Filed 04/22/21 Page 9 of 9




       Although the Court agrees with Defendant that reconsideration is typically an extraordinary

remedy, the Court finds that reconsideration is appropriate here. As acknowledged, the Court is

less strictly limited when considering motions for reconsideration of interlocutory orders. See

Qazizadeh, 214 F. Supp. 3d at 295. Further, the Court is mindful of the liberal standards governing

the amendment of pleadings that weigh in favor of allowing amendment when a party has a

potentially meritorious claim. See Arthur, 434 F.3d at 204. The Court does not find that Defendant

would be prejudiced by the proposed amendment—this case is still in early stages and the parties

have not yet begun discovery. Nor does the Court find that the proposed amendment has been

unduly delayed or brought in bad faith. Plaintiff requested reconsideration and leave to amend

after the Court identified deficiencies with his original complaint—the first notice from the Court

itself, rather than Defendant, that Plaintiff’s pleadings were deficient. The Court’s analysis, supra,

indicates that Plaintiff has corrected these deficiencies. Accordingly, the Court finds that granting

reconsideration and leave to amend would be “consonant with justice” and consistent with the

guiding precedent of this Circuit regarding the amendment of pleadings and will therefore grant

Plaintiff’s motion for reconsideration.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Plaintiff’s motion for reconsideration (Doc.

No. 21), grant Plaintiff leave to amend, and will deem filed Plaintiff’s proposed amended

complaint (Doc. No. 21-1). An appropriate Order follows.




                                                  9
